This prospectus supplement and the prospectus relate to an effective registration statement and are not complete and may be changed.This prospectus supplement and the prospectus are not an offer to sell these securities and we are not seeking an offer to buy these securities in any state where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(3)Registration Statement Nos. 333-148505 and 333-148505-01 SUBJECT TO COMPLETION, DATED September 22, 2009 Prospectus Supplement to Prospectus dated September 22, 2009 Series 2009-2 Floating Rate Asset Backed Notes Ford Credit Floorplan Master Owner Trust A Issuing Entity or Trust Ford Credit Floorplan Corporation Ford Credit Floorplan LLC Depositors Ford Motor Credit Company LLC Sponsor and Servicer Before you purchase any notes, be sure you understand the structure and the risks.You should review carefully the risk factors beginning on page S-13 of this prospectus supplement and on page 10 of the prospectus. The notes will be obligations of the issuing entity only and will not be obligations of or interests in the sponsor, either depositor or any of their affiliates. This prospectus supplement may be used to offer and sell the notes only if accompanied by the prospectus. The trust will issue: Principal Amount Interest Rate Expected Final Payment Date Final Maturity Date Class A notes One-month LIBOR + l% September 15, 2012 September 15, 2014 ● The primary assets of the trust are a revolving pool of receivables originated in connection with the purchase and financing by motor vehicle dealers of their new and used car and truck inventory.A portion of the receivables will be held by the trust directly and the remainder will be held indirectly through a participation interest in other floorplan assets. ● The trust will pay interest on the notes on the 15th day of each month (or, if not a business day, the next business day).The first distribution date will be November 16, 2009. ● The trust expects to pay the outstanding principal of the notes on the expected final payment date set forth above.No principal will be paid on the notes prior to the expected final payment date, unless an amortization event occurs. ● The series enhancement for the notes will be excess spread, amounts on deposit in an accumulation period reserve account, the subordination of a portion of the transferor interest in the issuing entity and amounts on deposit in a reserve fund. The notes will be "eligible collateral" under the Term Asset-Backed Securities Loan Facility, or "TALF," provided by the Federal Reserve Bank of New York.The notes and the receivables will satisfy all applicable criteria for securities relating to "auto floorplan loans" under TALF.If you want to obtain a loan under TALF, you should consult your financial and legal advisors regarding the requirements of TALF and whether you are an "eligible borrower" under TALF. The pricing terms of the notes are: Price to Public Underwriting Discount Proceeds to the Depositors(1) Class A notes l% l% l% Total $l $l $l Before deducting expenses estimated to be $l and any selling concessions rebated to the depositors by any underwriter due to sales to affiliates. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this prospectus supplement or the prospectus is accurate or complete.Any representation to the contrary is a criminal offense. BARCLAYS CAPITAL MORGAN STANLEY BofA Merrill Lynch BNP PARIBAS Citi Deutsche Bank Securities HSBC RBS The date of this prospectus supplement is October l, 2009 TABLE OF CONTENTS Reading this Prospectus Supplement and the Prospectus S-3 Forward-Looking Statements S-3 Transaction Structure Diagram S-4 Transaction Parties and Documents Diagram S-5 Summary S-6 Risk Factors S-13 Transaction Parties S-20 Depositors S-20 Issuing Entity or Trust S-20 Indenture Trustee S-20 Owner Trustee and Delaware Trustee S-20 Back-up Servicer S-21 Sponsor S-21 Material Changes to Origination and Underwriting Policies and Procedures S-22 Servicer S-23 Material Changes to Servicing Policies and Procedures S-26 Trust Portfolio S-27 Criteria for Selection of Eligible Accounts S-28 Addition and Removal of Accounts S-28 Statistical Information Regarding the Trust Portfolio S-29 Static Pool Information Regarding the Trust Portfolio S-31 Description of the Notes S-33 General S-34 Payments of Interest S-34 Payments of Principal S-35 Credit Enhancement and Other Enhancement S-37 Amortization Events S-41 Events of Default S-42 Collection Account S-43 Excess Funding Account S-43 Principal Funding Account S-43 Investor Percentages S-44 Retention of Available Transferor Collections S-45 Application of Collections S-46 Investor Default Amount and Reallocated Principal Collections S-49 Ineligible Receivables and Overconcentration Amounts S-49 Groups S-51 Servicing Compensation and Payment of Expenses S-52 Reports to Noteholders S-53 Transaction Fees and Expenses S-53 Use of Proceeds S-54 Affiliations and Certain Relationships and Related Transactions S-54 Material Federal Income Tax Consequences S-54 ERISA Considerations S-55 Underwriting S-55 Legal Opinions S-56 Index of Defined Terms in the Prospectus Supplement S-57 Annex A:Other Series Issued and Outstanding A-1 Annex B:TALF Considerations B-1 Annex C:Certification as to TALF Eligibility for Non-Mortgage-Backed ABS C-1 S-2 Table of Contents READING THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS This prospectus supplement and the prospectus provide information about Ford Credit Floorplan Master Owner Trust A and the terms of the Series 2009-2 notes to be issued by the trust.You should rely only on information provided or referenced in this prospectus supplement and the prospectus.Ford Credit has not authorized anyone to provide you with different information. This prospectus supplement begins with the following brief introductory sections: · Transaction Structure Diagram — illustrates the structure of this securitization transaction, including the series enhancement available to the notes, · Transaction Parties and Documents Diagram — illustrates the role that each transaction party and transaction document plays in this securitization transaction, · Summary — describes the main terms of the notes, the assets of the trust, the cash flows in this securitization transaction and the series enhancement available to the notes, and · Risk Factors — describes the most significant risks of investing in the notes. The other sections of this prospectus supplement contain more detailed descriptions of the notes and the structure of this securitization transaction.Cross-references refer you to more detailed descriptions of a particular topic or related information elsewhere in this prospectus supplement or the prospectus.The Table of Contents on the preceding page contains references to key topics. An index of defined terms is at the end of this prospectus supplement and at the end of the prospectus. FORWARD-LOOKING STATEMENTS Any projections, expectations and estimates contained in this prospectus supplement are not purely historical in nature but are forward-looking statements based upon information and certain assumptions Ford Credit and the depositors consider reasonable, subject to uncertainties as to circumstances and events that have not as yet taken place and are subject to material variation.Neither Ford Credit nor either depositor has any obligation to update or otherwise revise any forward-looking statements, including statements regarding changes in economic conditions, portfolio or asset pool performance or other circumstances or developments that may arise after the date of this prospectus supplement. S-3 Table of Contents TRANSACTION STRUCTURE DIAGRAM The following diagram provides a simplified overview of the structure of this securitization transaction, the relations between the parties and the series enhancement available for the Series 2009-2 notes.You should read this prospectus supplement and the prospectus in their entirety for a more detailed description of this securitization transaction. S-4 Table of Contents TRANSACTION PARTIES AND DOCUMENTS DIAGRAM The following diagram shows the role of each transaction party and the obligations that are governed by each transaction document in this securitization transaction.Forms of the documents identified in this chart are included as exhibits to the registration statement filed with the SEC that includes the prospectus. S-5 Table of Contents SUMMARY This summary describes the main terms of the Series 2009-2 notes, the assets of the trust, the cash flows in this securitization transaction and the series enhancement available to the notes.It does not contain all of the information that you should consider in making your investment decision.To understand fully the terms of the notes, you should read this prospectus supplement and the prospectus, especially "Risk Factors" beginning on page S-13 of this prospectus supplement. Transaction Overview The trust is a master owner trust that owns a revolving pool of receivables originated in connection with the purchase and financing by motor vehicle dealers of their new and used car and truck inventory.A portion of the receivables are held by the trust directly and the remainder are held indirectly through a participation interest in other floorplan assets.The trust will issue the Series 2009-2 notes backed by this revolving pool of receivables to the depositors on the closing date.The depositors will sell the Series 2009-2 notes to the underwriters who will then sell them to you. Transaction Parties Sponsor, Servicer and Administrator Ford Motor Credit Company LLC, or "Ford Credit," a wholly-owned subsidiary of Ford Motor Company, or "Ford." Depositors or Transferors Ford Credit Floorplan Corporation, or "FCF Corp," and Ford Credit Floorplan LLC, or "FCF LLC." Issuing Entity or Trust Ford Credit Floorplan Master Owner Trust A. Indenture Trustee The Bank of New York Mellon. Owner Trustee and Delaware Trustee U.S. Bank Trust National Association. Back-up Servicer Wells Fargo Bank, National Association, or "Wells Fargo." The Series 2009-2 Notes The trust will issue the following notes: Principal Amount Interest Rate Class A notes One-month LIBOR +l% Form and Minimum Denomination The notes will be issued in book-entry form.The notes will be available in minimum denominations of $100,000 and in multiples of $1,000. Closing Date The trust expects to issue the notes on or about October 9, 2009, the "closing date." Distribution Dates The trust will pay interest and principal, if any, on the notes on each "distribution date," which will be the 15th day of each month (or, if not a business day, the next business day).The first distribution date will be November16, 2009. Interest The notes will accrue interest on an "actual/360" basis from the preceding distribution date (or the closing date, for the first period) to the following distribution date. For a more detailed description of interest payments on the notes, you should read "Description of the Notes — Payments of Interest" in this prospectus supplement. S-6 Table of Contents Principal The trust expects to pay the principal of the notes in full on the expected final payment date set forth below. Expected Final Payment Date Final Maturity Date Class A notes September 15, 2012 September 15, 2014 No principal will be paid on the notes prior to the expected final payment date, unless an amortization event occurs, and principal may be paid on the notes after the expected final payment date or in reduced amounts.You will not be entitled to any premium for early or late payment of principal. For a more detailed description of principal payments on the notes, you should read "Description of the Notes — Payments of Principal" in this prospectus supplement. Credit Enhancement and Other Enhancement Credit enhancement and other enhancement, together referred to as "series enhancement," provide protection for the Series 2009-2 notes against losses on the receivables and potential shortfalls in the amount of cash available to the trust to make required payments.If the series enhancement is not sufficient to cover all amounts payable on the Series 2009-2 notes, the losses will be allocated to the Series 2009-2 notes. The series enhancement described below is available only for your series.You are not entitled to any series enhancement available to any other series that the trust has already issued or may issue in the future. Excess Spread Excess spread is the excess of interest collections on the receivables that are allocated to the Series 2009-2 notes over the senior fees and expenses of the trust that are allocated to the Series 2009-2 notes and interest payments on the Series 2009-2 notes.Any excess spread will be available on each distribution date to cover investor default amounts and investor charge-offs and to make required deposits to the reserve fund. Subordination of the Transferor Interest A portion of the transferor interest in the trust is subordinated to the Series 2009-2 notes.The amount subordinated is known as the "available subordinated amount" and will initially equal $470,588,235.29 plus the incremental subordinated amount for the first determination date.The available subordinated amount is subject to reductions and increases from time to time. Reserve Fund A reserve fund will be established to provide funds for the payment of interest and principal on the Series 2009-2 notes if collections on the receivables are insufficient to make certain required payments.The depositors will deposit $10,000,000 into the reserve fund on the closing date.The amount required to be on deposit in the reserve fund will equal 1.00% of the adjusted invested amount of the Series 2009-2 notes.If an amortization event occurs, the reserve fund required amount will increase. Accumulation Period Reserve Account An accumulation period reserve account will be established to provide funds for the payment of interest on the Series 2009-2 notes during the controlled accumulation period if interest collections are insufficient to make certain required payments.The accumulation period reserve account will be funded prior to the start of the controlled accumulation period from available investor interest collections and other amounts, after certain required distributions and deposits.The amount required to be on deposit in the accumulation period reserve account will equal $2,500,000, or 0.25% of the initial principal balance of the Series 2009-2 notes. For a more detailed description of each of the forms of series enhancement described above, you should read "Description of the Notes — Credit Enhancement and Other Enhancement" in this prospectus supplement. S-7 Table of Contents Other Interests in the Trust Other Series The trust has issued other series of notes which are also secured by the assets of the trust.Annex A to this prospectus supplement summarizes certain characteristics of each outstanding series of notes. The trust may issue additional series of notes secured by the trust assets in the future.The trust may issue additional series without your consent so long as the conditions described under "Description of the Notes — New Issuances" in the prospectus are satisfied. Transferor Interest The interest in the trust assets not securing your series or any other series is the "transferor interest"The depositors will initially own the transferor interest.They may, however, subsequently sell all or a portion of the transferor interest to another party through the issuance of a supplemental interest.A portion of the transferor interest equal to the available subordinated amount is subordinated to the Series 2009-2 notes.In addition, other portions of the transferor interest may be subordinated to other series of notes issued by the trust. Trust Assets Statistical Calculation Date Statistical information in this prospectus supplement about the trust assets is provided as of June 30, 2009, the "statistical calculation date." Receivables The primary assets of the trust are a revolving pool of receivables originated in connection with the purchase and financing by motor vehicle dealers of their new and used car and truck inventory.The receivables are originated in designated accounts and are comprised of principal receivables and interest receivables. Accounts may be designated for the trust either directly or indirectly through participation interests held by the trust, as described below under "— Other Floorplan Assets."Unless otherwise indicated, references to receivables and accounts in this prospectus supplement include the receivables and accounts held by the trust both directly and indirectly. As of the statistical calculation date, the aggregate principal balance of the receivables was $8,953,795,156.95.The number of designated accounts giving rise to these receivables was 4,466. For more detailed information about the accounts and related receivables in the trust portfolio, you should read "Trust Portfolio" in this prospectus supplement. Other Floorplan Assets The trust assets include the following other floorplan assets: · a participation interest in pooled participation receivables, and · third-party financed in-transit receivables. The depositors may transfer additional participation interests or other floorplan assets to the trust without your consent so long as the rating agency condition has been satisfied for each rating agency then rating a series of notes issued by the trust. For more detailed information about other floorplan assets, you should read "Trust Portfolio — Other Floorplan Assets" in the prospectus. Excess Funding Account In certain circumstances, the trust assets will also include funds held in the excess funding account.If funds are on deposit in the excess funding account, the portion of such funds allocated to the Series 2009-2 notes will be treated as available investor principal collections and will be available to make payments on the Series 2009-2 notes in the circumstances described under "Description of the Notes —Excess Funding Account" in this prospectus supplement. S-8 Table of Contents Servicer and Back-up Servicer Ford Credit will be the servicer of the receivables.Wells Fargo will be the back-up servicer of the receivables. The trust will pay the servicer and the back-up servicer a fee each month, as described under "Description of the Notes— Servicing Compensation and Payment of Expenses" in this prospectus supplement. Allocation of Collections The servicer will collect payments on the receivables and will deposit these collections, up to specified amounts, into the collection account.The servicer will keep track of those collections that are interest collections and those collections that are principal collections.The servicer will also keep track of the "defaulted amount," which is the amount of principal receivables that are written off as uncollectible. Each month, the servicer will allocate interest collections and principal collections and the defaulted amount among: · your series, · other outstanding series of notes that the trust has issued, and · the transferor interest. The amounts allocated to your series will be based generally on the size of your series' invested amount compared with the adjusted pool balance of the trust.The initial invested amount of the Series 2009-2 notes will be $1,000,000,000.If the invested amount of your series declines due to the application of principal payments and investor charge-offs, amounts allocated and available to make required distributions for your series may be reduced. For a more detailed description of the allocation calculations and the events that may reduce the invested amount of your series, you should read "Description of the Notes — Investor Percentages" and "— Investor Default Amount and Reallocated Principal Collections" in this prospectus supplement. Groups Your series will be included in a group of series referred to as "excess interest sharing group one" and in a group of series referred to as "principal sharing group one."As part of these groups, your series will be entitled in certain situations to share in excess interest collections and excess principal collections that are allocable to other series in the same group. For a more detailed description of these groups, you should read "Description of the Notes — Groups" in this prospectus supplement. Application of Collections Interest Collections On each distribution date, available investor interest collections will be applied in the order of priority listed below: Note Interest —to pay interest due on the Series 2009-2 notes, Trustee Fees and Expenses — to pay all fees, expenses and indemnities due to the owner trustee, the Delaware trustee and the indenture trustee for your series, and any expenses of the trust for your series, up to a maximum amount of $150,000 per year, Servicing Fees — (a) to pay the monthly back-up servicing fee for your series and (b) to pay the monthly servicing fee for your series if Ford Credit is no longer the servicer, Investor Default Amount — to cover the investor default amount for your series, Reserve Fund — to fund the reserve fund up to the reserve fund required amount, Invested Amount Reimbursement due to Investor Charge-Offs — to reimburse reductions in the invested amount for your series resulting from investor charge-offs that have not been previously reimbursed, S-9 Table of Contents Accumulation Period Reserve Account — beginning on the accumulation period reserve account funding date, to fund the accumulation period reserve account up to the accumulation period reserve account required amount, Servicing Fees — to pay the monthly servicing fee for your series if Ford Credit is the servicer, Available Subordinated Amount — to increase the available subordinated amount up to the required subordinated amount, Additional Trustee Fees and Expenses – to pay all fees, expenses and indemnities due to the owner trustee, the Delaware trustee, the indenture trustee and the trust for your series, to the extent not paid pursuant to (2) above, Additional Servicing Fees – (a) to pay any remaining amounts due to the back-up servicer and (b) to pay any transition costs incurred by the successor servicer in excess of amounts on deposit in the back-up servicer reserve account, Excess Interest Sharing Group One — to cover any shortfalls for other series in excess interest sharing group one, and Transferor Interest — to the holders of the transferor interest. For a more detailed description of these applications, you should read "Description of the Notes — Application of Collections — Payment of Interest, Fees and Other Items" in this prospectus supplement. Principal Collections The order of priority for the application of available investor principal collections on each distribution date will depend on whether your series is in the revolving period, the controlled accumulation period or the early amortization period. · Revolving Period.The revolving period for your series begins on the closing date and ends on the day preceding the date on which the controlled accumulation period or the early amortization period begins.During the revolving period, no principal will be paid to you or accumulated in the principal funding account for your series.Instead, available investor principal collections will be treated as shared principal collections and made available to make required principal distributions and deposits for other series in principal sharing group one, and then paid to the holders of the transferor interest to the extent not required to be deposited into the excess funding account. · Controlled Accumulation Period.The controlled accumulation period for your series is scheduled to begin on the first day of the March 2012 collection period, but may begin at a later date.During the controlled accumulation period, available investor principal collections will be deposited into the principal funding account up to the controlled deposit amount.Any remaining available investor principal collections will be treated as shared principal collections and made available to make required principal distributions and deposits for other series in principal sharing group one, and then paid to the holders of the transferor interest, to the extent not required to be deposited into the excess funding account.On the expected final payment date, the amounts on deposit in the principal funding account will be paid to the Series 2009-2 noteholders. · Early Amortization Period.If an amortization event occurs, the early amortization period will begin.On each distribution date during the early amortization period, (a) available investor principal collections and (b) available transferor collections (in the case of available transferor principal collections, in an amount not to exceed the available subordinated amount) will be paid to the Series 2009-2 noteholders. For a more detailed description of these applications, you should read "Description of the Notes — Application of Collections — Payment of Principal" in this prospectus supplement. S-10 Table of Contents Amortization Events The occurrence of certain adverse events, called "amortization events," will cause an early amortization period to begin.Amortization events are comprised of the trust amortization events, which are applicable to all series and are described under "Description of the Notes—Amortization Events" in the prospectus, and the following "series amortization events," which are only applicable to the Series 2009-2 notes: · either depositor fails to make required distributions or deposits, violates other covenants and agreements or has made representations that are materially incorrect, and any such breach is not cured within a specified period, · the occurrence of a servicer default that has a significant adverse effect on the Series 2009-2 noteholders, · the Series 2009-2 notes are not paid in full on their expected final payment date, · the average monthly principal payment rate for three consecutive collection periods is less than 21%, · the available subordinated amount falls below the required subordinated amount for a period of five business days, · the amount on deposit in the excess funding account exceeds 30% of the sum of the adjusted invested amounts of all outstanding series issued by the trust for three consecutive collection periods, and · the Series 2009-2 notes are accelerated following an event of default under the indenture. For a more detailed description of amortization events, you should read "Description of the Notes — Amortization Events" in this prospectus supplement and in the prospectus. Ratings The depositors expect that the Series 2009-2 notes will receive the indicated ratings from the nationally recognized statistical rating organizations, or "rating agencies," listed below.It is a condition to issuance of the Series 2009-2 notes that they receive the indicated ratings from S&P and Moody's listed below. S&P Moody's DBRS Class A notes AAA Aaa AAA The ratings of the notes address the likelihood of the payment of principal and interest on the notes according to their terms.Each rating agency rating the notes will monitor the ratings using its normal surveillance procedures.Any rating agency may change or withdraw an assigned rating at any time.Any rating action taken by one rating agency may not necessarily be taken by any other rating agency. TALF Eligibility The Series 2009-2 notes will be "eligible collateral" under the Term Asset-Backed Securities Loan Facility, or "TALF," provided by the Federal Reserve Bank of New York, or the "FRBNY."The Series 2009-2 notes and the receivables will satisfy all applicable criteria for securities relating to "auto floorplan loans" under TALF, and the trust and the sponsor have certified to the FRBNY that they have satisfied, or have undertaken to satisfy, all applicable requirements under TALF, as set forth in the "Certification as to TALF Eligibility for Non-Mortgage-Backed ABS" attached as Annex C to this prospectus supplement. For more information on the requirements for TALF eligibility, you should read "TALF Considerations" attached as Annex B to this prospectus supplement. Tax Status If you purchase a Series 2009-2 note, you agree by your purchase that you will treat your note as debt for U.S. federal, state and local income and franchise tax purposes. Dewey & LeBoeuf LLP will deliver its opinion that, for U.S. federal income tax purposes: · the Series 2009-2 notes will be treated as debt, and S-11 Table of Contents · the trust will not be classified as an association or publicly traded partnership taxable as a corporation. For more information about the application of U.S. federal, state and local tax laws, you should read "Material Federal Income Tax Consequences" in this prospectus supplement and the prospectus and "State and Local Tax Consequences" in the prospectus. ERISA Considerations The Series 2009-2 notes generally will be eligible for purchase by employee benefit plans. For moreinformation about the treatment of the Series 2009-2 notes under ERISA, you should read "ERISA Considerations" in this prospectus supplement and in the prospectus. CUSIP Number CUSIP Class A notes 34528Q AH7 Contact Information for the Depositors Ford Credit Floorplan Corporation or Ford Credit Floorplan LLC c/o Ford Motor Credit Company LLC
